EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas J. Zepnick on July, 8, 2021.

The application has been amended as follows: 
In the claims:

1.	(Canceled) 
2.	(Canceled) 
3.	(Currently Amended) A fluid supply system for a fire apparatus, the fluid supply system comprising:
a fluid delivery system comprising:
a pump including:
an inlet configured to receive a fluid from a fluid source;
an outlet configured to a provide pressurized fluid to a fluid output system;
a housing defining an interior chamber that couples the inlet to the outlet;
an impeller disposed within the interior chamber; 
an input coupled to the impeller, wherein the input is configured to facilitate driving the impeller to pressurize the fluid received at the inlet to generate the pressurized fluid within the interior chamber; and
at least one of (i) a first resilient element coupled to the housing and (ii) a second resilient element coupled to the impeller, the at least one of the first resilient element and the second resilient element positioned to prevent fluid leakage across the impeller from the interior chamber back to the inlet;
one of (i) the impeller and the first resilient element, (ii) the housing and the second resilient element, and (iii) the first resilient element and the second resilient element; and 
a monitoring system coupled to the ultrasonic sensor, the monitoring system [[is]] configured to:
detect the leakage path based on the ultrasound data; and
provide [[the]] a notification in response to a size of the leakage path exceeding a threshold size.
4.	(Canceled) 
5.	(Currently Amended) A fluid supply system for a fire apparatus, the fluid supply system comprising:
a fluid delivery system comprising:
a pump including:
an inlet configured to receive a fluid from a fluid source;
an outlet configured to a provide pressurized fluid to a fluid output system;
a housing defining an interior chamber that couples the inlet to the outlet;
an impeller disposed within the interior chamber; 
an input coupled to the impeller, wherein the input is configured to facilitate driving the impeller to pressurize the fluid received at the inlet to generate the pressurized fluid within the interior chamber; and
at least one of (i) a first resilient element coupled to the housing and (ii) a second resilient element coupled to the impeller, the at least one of the first resilient element and the second resilient element positioned to prevent fluid leakage across the impeller from the interior chamber back to the inlet;

a second pressure sensor positioned to acquire pressure data regarding a second pressure of the pressurized fluid on an outlet side of the impeller, within the housing; 
a third pressure sensor positioned to acquire pressure data regarding a third pressure of the fluid at the inlet of the housing; and
a fourth pressure sensor positioned to acquire pressure data regarding a fourth pressure of the pressurized fluid at the outlet of the housing; and
a monitoring system coupled to the first pressure sensor, the second pressure sensor, the third pressure sensor, and the fourth pressure sensor, the monitoring system [[is]] configured to:
determine a first pressure differential across the impeller based on the first pressure and the second pressure;
determine a second pressure differential across the pump based on the third pressure and the fourth pressure; and 
provide [[the]] a notification in response to the first pressure differential and the second pressure differential deviating by less than a threshold amount.
6.	(Canceled) 
7.	(Canceled)
8.	(Currently Amended) A fluid supply system for a fire apparatus, the fluid supply system comprising:
a fluid delivery system comprising:
a pump including:
an inlet configured to receive a fluid from a fluid source;
an outlet configured to a provide pressurized fluid to a fluid output system;
a housing defining an interior chamber that couples the inlet to the outlet;
an impeller disposed within the interior chamber; and
an input coupled to the impeller, wherein the input is configured to facilitate driving the impeller to pressurize the fluid received at the inlet to generate the pressurized fluid within the interior chamber;
a sensor positioned to acquire data regarding at least one of an operating characteristic and a component characteristic of the fluid delivery system; and 
a monitoring system coupled to the sensor, the monitoring system configured to:
determine a health level of one or more components of the fluid delivery system based on the data; and 
provide a notification in response to the health level not satisfying a threshold;
wherein the monitoring system is configured to perform a dead-head health test to determine the health level of the pump; and
wherein, to perform the dead-head health test, the monitoring system is configured to:
operate the pump at a predetermined output flow rate and a predetermined speed;
dead-head the pump such that the predetermined output flow rate decreases to at least a threshold level while maintaining the predetermined speed;
determine a dead-head pressure in response to dead-heading the pump;
determine a pressure difference between the dead-head pressure and a predetermined dead-head pressure;
compare the pressure difference to a predetermined pressure difference; and
provide the notification in response to the pressure difference being greater than the predetermined pressure difference.
9.	(Original) The fluid supply system of Claim 8, wherein the monitoring system is configured to perform a dead-head baseline test on the pump to determine and store the 
10.	(Original) The fluid supply system of Claim 9, wherein, to perform the dead-head baseline test, the monitoring system is configured to:
operate the pump at a predetermined output pressure and the predetermined output flow rate;
determine a first speed required to achieve the predetermined output pressure and the predetermined output flow rate, wherein the first speed is the predetermined speed;
dead-head the pump a first time such that the predetermined output flow rate decreases to at least the threshold level while maintaining the first speed;
determine a first dead-head pressure in response to dead-heading the pump the first time, wherein the first dead-head pressure is the predetermined dead-head pressure;
operate the pump at the predetermined output pressure and a maximum output flow rate;
determine a second speed required to achieve the predetermined output pressure and the maximum output flow rate;
dead-head the pump a second time such that the maximum output flow rate decreases to at least the threshold level while maintaining the second speed;
determine a second dead-head pressure in response to dead-heading the pump the second time; and
determine a baseline pressure difference between the second dead-head pressure and the first dead-head pressure, wherein the baseline pressure difference is the predetermined pressure difference. 
11 – 17.	(Canceled)
18.	(Currently Amended) A method for determining health of a pump, the method comprising: 
operating the pump at a predetermined output pressure and a predetermined output flow rate;
determining a first speed required to achieve the predetermined output pressure and the predetermined output flow rate;
dead-heading the pump a first time such that the predetermined output flow rate decreases to at least a threshold level while maintaining the first speed;
determining a first dead-head pressure in response to dead-heading the pump the first time;
operating the pump at the predetermined output pressure and a maximum output flow rate;
determining a second speed required to achieve the predetermined output pressure and the maximum output flow rate;
dead-heading the pump a second time such that the maximum output flow rate decreases to at least the threshold level while maintaining the second speed;
determining a second dead-head pressure in response to dead-heading the pump the second time; 
determining a first pressure difference between the second dead-head pressure and the first dead-head pressure; 
operating the pump at the predetermined output flow rate and the first speed;
dead-heading the pump a third time such that the predetermined output flow rate decreases to at least the threshold level while maintaining the first speed;
determining a third dead-head pressure in response to dead-heading the pump the third time;
determining a second pressure difference between the first dead-head pressure and the third dead-head pressure;
comparing the second pressure difference to the first pressure difference;
determining that the pump is healthy in response to the second pressure difference being less than the first pressure difference; and
providing a warning in response to the second pressure difference being greater than the first pressure difference.
19.	(Canceled)
A pump monitoring system comprising:
a processing circuit configured to couple to a pump, the processing circuit configured to:
operate the pump at a predetermined output flow rate and a predetermined speed;
dead-head the pump such that the predetermined output flow rate decreases to at least a threshold level while maintaining the predetermined speed;
determine a dead-head pressure in response to dead-heading the pump;
determine a pressure difference between the dead-head pressure and a predetermined dead-head pressure;
compare the pressure difference to a predetermined pressure difference; and
provide a notification in response to the pressure difference being greater than the predetermined pressure difference;
wherein the processing circuit is configured to perform a dead-head baseline test on the pump to determine and store the predetermined speed, the predetermined dead-head pressure, and the predetermined pressure difference, and wherein, to perform the dead-head baseline test, the processing circuit is configured to:
operate the pump at a predetermined output pressure and the predetermined output flow rate;
determine a first speed required to achieve the predetermined output pressure and the predetermined output flow rate, wherein the first speed is the predetermined speed;
dead-head the pump a first time such that the predetermined output flow rate decreases to at least the threshold level while maintaining the first speed;
determine a first dead-head pressure in response to dead-heading the pump the first time, wherein the first dead-head pressure is the predetermined dead-head pressure;
operate the pump at the predetermined output pressure and a maximum output flow rate;
determine a second speed required to achieve the predetermined output pressure and the maximum output flow rate;

determine a second dead-head pressure in response to dead-heading the pump the second time; and
determine a baseline pressure difference between the second dead-head pressure and the first dead-head pressure, wherein the baseline pressure difference is the predetermined pressure difference.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the ultrasonic sensor positioned as recited in claim 3 with a monitoring system configured to detect a leakage path based on ultrasonic data is both novel and non-obvious as applied to the impeller device of claim 3 with resilient elements therein. The first through fourth pressure sensors as provided in claim 5 are similarly allowable as the elements of a sensor and monitoring system of a pump including the impeller as recited. Independent claims 8, 18, and 20 are directed to a dead-head health test that is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746